EXECUTION VERSION FIRST PACTRUST BANCORP, INC. COMMON STOCK AMENDED SUBSCRIPTION AGREEMENT THIS AMENDED SUBSCRIPTION AGREEMENT, dated as of July 16, 2010, (this “Subscription Agreement”) amends and restates in its entirety the subscription agreement dated as of May 3, 2010 made by and among the undersigned subscriber or subscribers (the “Subscriber”), and First PacTrust Bancorp, Inc., a Maryland corporation (the “Company”) that owns all of the issued and outstanding capital stock of Pacific Trust Bank, a federally-chartered stock savings association (the “Bank”) as follows: RECITALS: WHEREAS, in connection with a contemplated recapitalization of the Company (the “Transaction”) the Company intends to conduct a private placement (the “Offering”) of newly issued shares of its common stock (as further described herein) to certain accredited investors; WHEREAS, in order permit Subscriber and other subscribers in the Offering to structure their respective investments in the Company to ensure compliance with regulatory requirements and policies applicable to such Subscriber, the board of directors of the Company (the “Board of Directors”) intends to reclassify, pursuant to the Company’s Articles of Incorporation, as amended, such number ofshares of its common stock, par value $.01 per share as necessary to carry out the purposes of this Agreement (the “Voting Common Stock”) into a new class of common stock (the “Class B Non-Voting Common Stock” and, with the Voting Common Stock, the “Common Stock”), such Class B Non-Voting Common Stock to possess identical rights, preferences and privileges as the Voting Common Stock, except with respect to voting rights and conversion; WHEREAS, the Company has engaged Hovde Securities, LLC as placement agent (the “Placement Agent”) (and the Placement Agent has engaged Cappello Capital Corp. to assist it in its role as Placement Agent) in the Offering; and WHEREAS, Subscriber wishes to purchase, and the Company wishes to sell, upon the terms and conditions stated in this Agreement, shares of Voting Common Stock (the “Voting Shares”) and Class B Non-Voting Common Stock (the “Class B Shares”) in the aggregate numbers indicated below such Subscriber’s name on the signature page of this agreement (and subject to Section 1 hereof); and NOW THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement, and intending to be legally bound hereby, the parties hereto agree as follows: ARTICLE I PURCHASE AND SALE OF SECURITIES 1.1Sale of Securities. Subject to the terms and conditions hereof and on the basis of the representations and warranties hereinafter set forth, the Company hereby agrees to issue and sell to the Subscriber and the Subscriber agrees to purchase from the Company, upon Closing (as such term is defined in Section 3 of this Article I), the Common Stock as described herein for the for an aggregate purchase price (the“Purchase Price”)all as set forth by the Subscriber on the signature page hereto. To the extent that the gross proceeds from the Offering are less than $60,000,000.00, or that the Company has received executed counterparts to subscription agreements representing subscriptions from subscribers in the Offering to purchase shares of the Common Stock having an aggregate purchase price greater than $60,000,000.00, the actual number of shares of Common Stock purchased and received by the Subscriber may be different from the number subscribed for and, in such event, the Company may amend this Agreement to reflect the actual number so purchased and received by the Subscriber. This Offering is only being made to the Subscriber on the condition that the Subscriber qualifies as an “accredited investor” (as defined in Rule 501 under the Securities Act of 1933, as amended (the “Securities Act”)). To the extent that, as of and giving effect to the consummation of the Offering on the terms described herein, Subscriber would own, control or have the power to vote shares of Voting Stock (as such term is defined under the Bank Holding Company Act of 1956, as amended (and any rules and regulations promulgated thereunder, the “BHC Act”), the Change in Bank Control Act of 1978, as amended (and any rules and regulations promulgated thereunder, the “CIBC Act”), or the Home Owners Loan Act, as amended (and any rules and regulations promulgated thereunder, “HOLA”)) equal to or more than 5.0% of the aggregate number of outstanding shares of Voting Stock (the “Voting Ownership Limit”), Subscriber’s Subscription for Voting Shares in excess of the Voting Ownership Limit, unless otherwise instructed by Subscriber, shall be deemed to be, automatically and without further action on the part of Subscriber or the Company, a Subscription for Class B Shares in an amount equal to such excess.Notwithstanding anything contained in this Agreement to the contrary, in no event shall the Company be obligated to issue and sell to Subscriber any shares of Common Stock to the extent that, as of and giving effect to the issuance and sale of such shares of Common Stock and the issuance of the shares of Common Stock to all other investors in the Offering, Subscriber would own or control 10.0% or more of the Company’s total stockholder’s equity.Subscriber understands that, subject only to the provisions of Articles 7 and 8 of this Agreement, Subscriber (i) is not entitled to cancel, terminate or revoke this Agreement or any of the agreements, representations or warranties of Subscriber hereunder, and (ii) acknowledges that this subscription is irrevocable. The purchase of the Common Stock is referred to in this Agreement as the “Purchase.” 1.2Escrow of Deposit Pending Closing; Disposition of Deposit Upon Closing. The Subscriber has provided or immediately following the execution of this Agreement will provide to the Company by wire transfer immediately available funds in the amount of two and one half percent (2.5%) of the aggregate Purchase Price (the “Deposit”).
